Citation Nr: 0108770	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-10 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  A determination of the propriety of the initial 
disability rating of 20 percent assigned to the veteran's 
service-connected mechanical low back pain prior to March 15, 
2000.

2.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 40 percent disabling.

3.  A determination of the propriety of the initial 
noncompensable (zero percent) disability rating assigned to 
the veteran's service-connected residuals of a fracture of 
the distal metacarpal of the right little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for 
service connection for mechanical low back pain, and assigned 
a disability rating of 10 percent, and which granted the 
veteran's claim for service connection for residuals of a 
fracture of the distal metacarpal of the right little finger, 
and assigned a noncompensable (zero percent) disability 
rating.  The veteran filed a timely appeal to the disability 
ratings assigned.

The Board notes that in August 2000, following a VA 
examination, the RO issued a rating decision which increased 
the disability evaluation for the veteran's service-connected 
mechanical low back pain to 20 percent, effective July 25, 
1996, the date of the RO's receipt of the veteran's claim for 
increase, and then to 40 percent, effective March 15, 2000, 
the date of the RO's receipt of a VA examination report 
showing increased disability.  The Board notes that in a 
claim for an increased rating, "the claimant will generally 
be presumed to be seeking the maximum available benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 20 
percent rating for his low back disorder prior to March 15, 
2000, or only seeking a 40 percent rating from that time 
onward.  Further, there is no written withdrawal of this 
issue under 38 C.F.R. § 20.204 (2000).  Therefore, the issue 
of an increased rating for mechanical low back pain remains 
in appellate status.

The Board also notes that on his VA Form 9 substantive 
appeal, the veteran requested a personal hearing before a 
Member of the Board sitting at the M&ROC in Fargo, North 
Dakota.  However, since the veteran had been provided a M&ROC 
hearing since the time of this request, the Board sent a 
letter to the veteran, dated December 27, 2000, in an attempt 
to clarify the veteran's wishes concerning a Board hearing.  
The veteran was asked to indicate whether he wanted a hearing 
before a Board Member by means of videoconference, a hearing 
before a Board Member in Washington, DC, a hearing before a 
Board Member sitting at the Fargo, North Dakota M&ROC, or no 
longer wanted a hearing.  This letter informed the veteran 
that if he did not respond within 30 days of the date of the 
letter, the Board would assume that he did not want a hearing 
and would proceed with his appeal based on the evidence of 
record.  To date no response has been received from the 
veteran.  Therefore, the Board finds that adjudication of the 
veteran's claims at this time may proceed. 

The Board notes that during the course of a hearing before a 
M&ROC hearing officer in August 1999, the veteran stated that 
he could no longer work as a result of his service-connected 
low back disorder.  The Board finds that this statement 
reasonably raises the issue of the veteran's entitlement to a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  As 
this issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.





FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  Prior to March 15, 2000, the veteran's mechanical low 
back pain was manifested by a moderate limitation of lumbar 
spine motion.

3.  The veteran's mechanical low back pain is currently 
manifested by a severe limitation of lumbar spine motion.

4.  The veteran's residuals of a fracture of the distal 
metacarpal of the right little finger are manifested by a 
bony deformity of the fifth metacarpal distally, resulting in 
slight volar displacement of the metacarpophalangeal joint, 
which causes persistent pain and limited motion of the digit.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent prior to March 15, 2000, for the veteran's service-
connected mechanical low back pain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292 
(2000).

2.  The schedular criteria for a rating in excess of 40 
percent for the veteran's service-connected mechanical low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5292 (2000).

3.  The schedular criteria for a compensable rating for the 
veteran's service-connected residuals of a fracture of the 
distal metacarpal of the right little finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5227 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of these claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case and Supplemental Statements of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence needed to substantiate his claims.  
When the appellant testified before an RO hearing officer in 
August 1999, the appellant and his representative were given 
notice of the evidence necessary to substantiate the claims.  
The duty to suggest evidence was met at the time of the 
hearing pursuant to 38 C.F.R. § 3.301 (2000).  Indeed, the 
appellant was explicitly afforded an additional period of 60 
days to submit additional evidence.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  
Specifically, service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center (NPRC) and the Bureau of Naval Personnel (BNP) 
have both indicated that all available records have been 
forwarded.  Multiple VA examinations were conducted, 
including examinations as recently as March 2000, and copies 
of all of these reports have been associated with the 
veteran's claims file.  A hearing was conducted before the 
RO, as noted above, and the veteran's request for a hearing 
before the Board has been withdrawn.  Accordingly, the Board 
finds that no further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 
statute.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.§§ 5103 and 5103A, 5106-7).  

The veteran has appealed the original disability ratings 
assigned by the M&ROC for his service-connected mechanical 
low back pain and residuals of a fracture of the distal 
metacarpal of the right little finger.  This is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception to the initial rating award dated in 
March 1998.  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection to the present.  Fenderson v. 
West, 12 Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

I.  Mechanical low back pain

A.  Propriety of the initial 20 percent rating assigned prior 
to March 15, 2000

Evidence relevant to the level of severity of the veteran's 
mechanical low back pain prior to March 15, 2000 includes 
outpatient treatment notes dated from February 1994 to 
October 1996 from North Country Regional Hospital (NCRH), a 
private medical care facility.  These notes indicate frequent 
visits for treatment of low back pain, particularly on the 
left side, with occasional accompanying radiation and 
numbness to the left leg.  Treatment included the use of a 
lumbar roll, electrical nerve stimulation, hot packs, 
therapeutic exercise, pelvic traction, ultrasound, and 
enrollment in back school, but reportedly provided little 
relief.

Also of record is an emergency department record dated in 
June 1996 from NCRH.  At that time, the veteran reportedly 
had recently jarred his back while playing basketball.  On 
examination, his back was nontender, but his paraspinals in 
the left lower back were in spasm and were tender.  The right 
back was normal.  The examiner diagnosed back spasm.

In September 1996, the veteran underwent a VA examination.  
At that time, the veteran showed a good range of back motion, 
with slight left lateral iliac stiffness and discomfort.  X-
rays of the veteran's lumbosacral spine revealed a very early 
spur at the anteroinferior end-plate of the L4 vertebral 
body, otherwise a normal examination.  The examiner diagnosed 
a history of lumbosacral back muscle strain.

Also of record are VA outpatient treatment notes dated from 
January 1998 to October 1998.  These notes indicate several 
complaints of low back pain.  Of note is an outpatient 
treatment note dated in June 1998, at which time the examiner 
indicated that a recent computed tomography scan had shown a 
minor bulge on the right side at L5 but no true herniations.  
The examiner diagnosed low back pain due to degenerative disc 
disease, bulging discs.

Also relevant is an examination report dated in July 1998 
from MeritCare, a private health care facility.  At that 
time, examination revealed a "rather significantly reduced 
ROM [range of motion], particularly with forward flexion," 
although the examiner did not record any range of motion 
measurements.  The veteran indicated that range of motion 
testing was uncomfortable.  The examiner diagnosed back pain, 
possibly discogenic, L4-L5.  In assessing the veteran's 
overall functioning, the examiner stated that the veteran 
could sit at a work station for 1 to 2 hours or stand for 30 
to 45 minutes.  He would be able to use a bend/squat or 
bend/kneel type maneuver to pick up materials from the floor.  
He would be able to walk reasonable distances over even 
ground, and would be able to ascend and descend a flight of 
stairs or two.  He would be able to operate a motor vehicle 
over reasonable distances, and would be able to lift 10 to 15 
pounds on a reasonably frequent basis.  However, he would not 
be able to repeatedly twist, bend, or stoop. 

In May 1999, the veteran underwent a VA spine examination.  
At that time, the veteran complained of recurring pain in the 
low back that came on with prolonged sitting or standing or 
any running.  He also reported radiation of this pain into 
the right buttock.  He stated that he used a low back brace 
for periods of prolonged sitting.  On physical examination, 
there was muscular atrophy of the lumbosacral back, but no 
gross tenderness or bony deformity.  Straight leg raising was 
positive at 45 degrees on the right.  Both patellar reflexes 
and Achilles reflexes were 1/5 bilaterally.  Heel walk and 
toe walk were intact.  Range of motion testing revealed the 
following active motion results:  flexion to 68 degrees, 
extension to 14 degrees, lateral flexion to the left to 15 
degrees, lateral flexion to the right to 18 degrees, and 
rotation to both the left and right to 25 degrees.  There was 
evidence of pain on motion, as evidenced by facial grimacing, 
groaning, and gasping.  There was no evidence of excessive 
fatigability or incoordination on range of motion testing, 
and no evidence of any further loss in range of motion post-
exercise.  X-rays of the lumbosacral spine revealed mild 
degenerative changes at the L4-L5 level, with no evidence of 
spondylosis or spondolisthesis.  The examiner rendered a 
diagnosis of osteoarthritis of the lumbosacral spine at L4-
L5.

In August 1999, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, the veteran 
complained of sharp shooting pain in his low back, which was 
sometimes accompanied by pain and numbness radiating down 
into his left buttock and left leg as far as the knee.  He 
also stated that he suffered from back spasms, especially 
after sitting for long periods.  He indicated that his back 
often became stiff, and that he was unable to lift his small 
children due to his back giving out.  He also stated that his 
back had worsened, and that therapy and medications had not 
alleviated his back pain.  Finally, he stated that he had 
recently lost his job as a painter due to his inability to 
keep up with the other workers due to his back problems.

Also of record is an examination report dated in September 
1999 from MeritCare Health System.  Although this examination 
was conducted to evaluate disorders other than his low back 
pain, physical examination did reveal minimal lumbar 
tenderness to palpation, with no acute muscle spasm.  In 
addition, range of motion testing was full at the waist.  The 
examiner diagnosed chronic low back pain.

Finally, the veteran's claims file also contains a statement 
dated in October 1999 from Craig Benson, M.D.  In this 
statement, Dr. Benson opined that the veteran was 
"completely disabled because of chronic back pain; unlikely 
to return in near future."  

Prior to March 15, 2000, the veteran's mechanical low back 
pain was rated as 20 percent disabling under the provisions 
38 C.F.R. § 4.71a, DC 5010, pursuant to which the severity of 
traumatic arthritis is evaluated.  DC 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under DC 5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

Therefore, the veteran's disability was evaluated under the 
provisions of 38 C.F.R. § 4.71a, DC 5292, pursuant to which 
the severity of the limitation of lumbar spine motion is 
evaluated.  Under DC 5292, a 20 percent rating is warranted 
for moderate limitation of lumbar spine motion.  If such 
limitation is severe, a 40 percent rating is warranted.

A review of the evidence described above reveals that in July 
1998, an examiner at MeritCare stated that the veteran had a 
"rather significantly reduced ROM, particularly with forward 
flexion."  However, no range of motion testing results were 
provided.  In addition, at the time of a September 1999 
examination at the same facility, the examiner stated that 
range of motion testing was full "at the waist," but did 
not specify precisely which movements were tested.  The only 
range of motion testing results which provided actual 
measurements were the results obtained on range of motion 
testing in May 1999, at the time of a VA examination.  As 
indicated above, active range of motion results showed 
flexion to 68 degrees, extension to 14 degrees, lateral 
flexion to the left at 15 degrees, lateral flexion to the 
right to 18 degrees, and rotation to 25 degrees bilaterally.  
The Board finds that these numbers more closely correspond to 
a moderate degree of limitation of motion under DC 5292, as 
contemplated by a 20 percent rating under that code.  In this 
regard, the Board notes that while the veteran's forward 
flexion was only slightly limited on this VA examination, the 
examiner who performed the July 1998 examination at MeritCare 
specifically noted that the veteran's forward flexion was 
"rather significantly reduced" at the time of that 
examination.  Furthermore, the veteran has been found to 
suffer from painful motion on at least two occasions, which 
must be considered in assessing the overall degree of 
severity of the veteran's disability.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, since this limitation is not severe, a higher rating 
under this code is not warranted by the evidence.  In this 
regard, the Board notes that the examiner who performed the 
July 1998 examination stated that while the veteran would not 
be able to perform work where he was required to repeatedly 
twist, bend, or stoop, he would be able to do the following:  
bend/squat and bend/kneel to pick up materials from the 
floor; walk reasonable distances over even ground; ascend and 
descend one or two flights of stairs; drive reasonable 
distances; and lift 10 to 15 pounds on a reasonably frequent 
basis.  As such, the Board finds that the severity of the 
veteran's low back disorder prior to March 15, 2000 was 
adequately compensated by a 20 percent rating under DC 5010-
5292.

Nevertheless, the Board has also considered whether the 
veteran was entitled to a higher rating under the provisions 
of DC 5295.  Pursuant to this code section, a 20 percent 
evaluation is warranted for lumbosacral strain which is 
manifested by muscle spasm on extreme forward bending and a 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent rating is warranted when such 
lumbosacral strain is severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A review of the evidence 
reveals that while the veteran has some osteo-arthritic 
changes and narrowing of the joint space at L4-L5, there is 
no evidence that he has positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion, or any abnormal mobility on forced motion.  
Therefore, a 40 percent rating under DC 5295 is not warranted 
by the evidence.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's low back 
disorder prior to March 15, 2000.  The Board would point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

B.  Current rating in excess of 40 percent

The only medical evidence of record which pertains to the 
severity of the veteran's mechanical low back pain consists 
of the report of a VA examination conducted in March 2000.  
At that time, the examiner indicated that he had reviewed the 
veteran's claims file, and he recited in some detail the 
history of the veteran's low back problems and treatment 
therefor.  At the time of examination, the veteran complained 
of back spasms and shooting pain from the left lumbar region 
into the left buttock, down the posterior aspect of the thigh 
as far as the knee.  He reported that this was worse with 
prolonged sitting.  He also reported stiffness and spasms in 
the left low back and occasionally in the right low back when 
walking and standing.  He stated that bending, lifting, and 
prolonged standing aggravated his back problems.

On physical examination, the veteran walked with a slight 
limp, favoring his left leg.  There was normal spinal 
alignment apart from slight flexion.  There was no deformity 
present.  Palpation revealed tenderness of the L4 and L5 
spinal processes.  Range of motion testing of the veteran's 
lumbar spine revealed active motion as follows:  flexion to 
25 degrees, extension to 5 degrees, lateral flexion to the 
left to 25 degrees, and lateral flexion to the right to 15 
degrees.  He complained of pain in the low back with flexion 
and of strain on extension.  He did not have much pain when 
flexing to the left, but complained of pain with flexing to 
the right.  The examiner diagnosed mechanical low back pain, 
noting that examination revealed residuals of mechanical low 
back pain with nonuniform loss of range of motion and pain.

Effective March 15, 2000, the veteran's mechanical low back 
pain has been evaluated as 40 percent disabling under the 
provisions of DC 5010-5292, the same provisions discussed 
above.  Under DC 5292, a 40 percent rating is warranted for 
severe limitation of lumbar spine motion.  As a 40 percent 
rating is the maximum rating allowed under this code, a 
higher rating under DC 5292 cannot be granted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, there is no evidence that the veteran 
suffers from any of the following:  residuals of fractured 
vertebra, as contemplated by DC 5285; complete ankylosis of 
the spine, as contemplated by DC 5286; unfavorable ankylosis 
of the lumbar spine, as contemplated by DC 5289; or 
pronounced intervertebral disc syndrome, as contemplated by 
DC 5293.  All of the other spine-related codes are either 
inapplicable or do not provide for a rating in excess of 40 
percent.

For the foregoing reasons, the Board finds that a 40 percent 
rating is the appropriate rating for the veteran's low back 
disorder.  The Board would again point out that its denial of 
the instant claim is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

II.  Propriety of the noncompensable rating assigned for
residuals of a fracture of the distal metacarpal of the right 
little finger

Evidence relevant to the level of severity of the veteran's 
residuals of a fracture of the distal metacarpal of the right 
little finger includes the report of a VA examination 
conducted in September 1996.  At that time, the veteran had 
normal strength and a good range of motion of all fingers, 
save for some decreased strength in the fifth digit of the 
right hand.  Examination also revealed increased swelling and 
some tenderness over the right fifth digit fracture site.  
The examiner rendered a diagnosis of a history of a fracture 
to the right fifth digit.

In May 1999, the veteran underwent a VA hand, thumb and 
fingers examination.  At that time, the veteran complained of 
constant stiffness and pain in the right hand, which was 
aggravated by forming a fist, squeezing objects, or lifting 
things.  He reported that he was right-handed.  On physical 
examination, there was a small bony deformity at the distal 
metacarpal region of the right fifth digit.  There was no 
palpable tenderness.  Grip strength was 1/5 on the right, 2/5 
on the left.  The veteran was able to form the finger to 
thumb loop, and approximate the right thumb to fingers 2 
through 5.  He was able to form a fist with the right hand.  
He was able to pick up objects such was a dime, a paper clip, 
and a 5 millimeter button.  The right hand was exercised by 
forming a fist 10 times.  Following this exercise, there was 
no evidence of pain, no incoordination, no excessive 
fatigability, and no further loss in function.  The examiner 
diagnosed a healed boxer's fracture of the right hand.

Most recently, the veteran underwent a VA examination in 
March 2000.  At that time, the veteran complained of pain and 
popping in his right hand with gripping and carrying.  On 
physical examination, there was a bony deformity of the fifth 
metacarpal distally, resulting in slight volar displacement 
of the metacarpophalangeal joint.  He could not actively 
extend the metacarpophalangeal joint beyond zero degrees.  
Passive extension was through 25 degrees, with pain.  Flexion 
was to 105, with pain.  There was a click emanating from the 
fifth metacarpophalangeal joint with repetitive grip motion, 
which was accompanied by pain.  Palpation revealed tenderness 
of the fifth metacarpophalangeal joint.  He was able to 
oppose the thumb to the fifth fingertip.  Grip strength was 
estimated to be within normal limits.  The examiner diagnosed 
an old right fifth metacarpal boxer fracture with malunion 
and persistent pain.  In discussing the functional impact of 
this injury, the examiner commented that the residuals of the 
veteran's inservice fracture of the metacarpal joint 
consisted of tenderness and dysfunction of that joint.  Grip 
strength was normal, but repetitive use of the hand was 
likely to increase symptoms in view of the malunion, and it 
was at least as likely as not that the veteran would 
experience increased symptomatology with repetitive gripping 
activities.

The veteran's residuals of a fracture of the distal 
metacarpal of the right little finger have been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.71a, DC 5227, pursuant to which the severity 
of ankylosis of any finger other than the thumb, index, or 
middle finger is evaluated.  As the evidence indicates that 
the veteran is right-handed, the rating percentages for the 
major hand are for application.  Under this code, a 
noncompensable rating is warranted for ankylosis of any 
finger other than the thumb, index, or middle finger (i.e., 
for the ring or little finger).  As a noncompensable rating 
is the only rating allowed under this code, a compensable 
rating is not warranted.  The Board has considered the 
evidence which indicates pain and tenderness on use of the 
right little finger, and the functional impact that 
repetitive use may have on this finger, as noted by the 
examiner.  However, the Board notes that to the extent that 
these factors reduce the motion of the little finger, such 
limitation could not, by definition, be any worse than 
complete ankylosis of the finger, which warrants no more than 
a noncompensable rating.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other code 
sections.  However, all other codes which evaluate finger 
disability involve fingers other than the little finger, or 
involve multiple fingers.  Therefore, the Board finds that 
there are no other codes under which the veteran's disability 
could properly be evaluated.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's residuals of a fracture of the distal metacarpal of 
the right little finger.  The Board would again point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The 20 percent disability rating initially assigned for the 
veteran's mechanical low back pain was proper, and thus a 
rating in excess of 20 percent prior to March 15, 2000 is 
denied.

A rating in excess of 40 percent for the veteran's mechanical 
low back pain is denied.

The noncompensable (zero percent) disability rating initially 
assigned for the veteran's residuals of a fracture of the 
distal metacarpal of the right little finger was proper, and 
thus a compensable rating for this disability is denied.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

